Citation Nr: 0116508	
Decision Date: 06/18/01    Archive Date: 06/26/01

DOCKET NO.  00-20 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
residuals of a low back compression fracture, L1-L2.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1985 to 
February 1987 and from January 1988 to March 1991 and with 
the National Guard since August 1991.

This appeal arises from a February 1999 rating decision by 
the Department of Veteran's Affairs (VA) Regional Office (RO) 
in Wichita, Kansas.

During the pendency of the proceeding, in a December 1999 
rating decision, the RO assigned a 20 percent rating for the 
veteran's back disability, effective May 8, 1998.  As the 10 
percent rating is less than the maximum available under the 
applicable diagnostic criteria and the veteran indicated his 
continuing disagreement with the assigned rating in 
statements dated in April and December 2000, the claim 
remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's compression fracture, L1-L2, with 
demonstrable deformity, is manifested by slight limitation of 
motion with subjective complaints of pain, weakness, and 
stiffness.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent 
for a low back compression fracture, L1-L2, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 4.1-4.14, 4.71a, 
Diagnostic Codes 5285, 5292 (2000).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the appellant's appeal, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) became effective.  This liberalizing 
legislation is applicable to the appellant's claim.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

In a February 1999 rating decision, the veteran was granted 
service connection for residuals of a low back compression 
fracture, L1-L2, and assigned a 10 percent disability rating, 
effective from May 8, 1998.  That decision was based on 
service records showing that the veteran was injured in a 
fall from a training tower while on National Guard active 
duty training in July 1997 and that, as a result, he was 
placed in a body cast, hospitalized for a month and wore a 
back brace for three months.  In a December 1999 decision, 
the RO increased the veteran's disability rating to 20 
percent.  This 20 percent disability rating was made 
effective from May 8, 1998 and has remained unchanged.

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection and essentially contends that a 20 percent rating 
for residuals of a low back compression fracture, L1-L2, does 
not accurately reflect the severity of his disability.  The 
Board is satisfied that all relevant facts have been properly 
developed, and no further assistance to the veteran is 
required to comply with the duty to assist the veteran 
mandated by 38 U.S.C. § 5103A of the VCAA.  The Board does 
not know of any additional relevant evidence, which is 
available.  In this regard, the Board notes that a June 1998 
letter was sent to the veteran requesting any medical 
evidence of treatment since his discharge; the veteran did 
not respond nor indicate that he has been receiving treatment 
for his back.  The Board also finds that requirements 
regarding notice, which must be provided to the veteran 
pursuant to the VCAA, have been satisfied by the August 1999 
statement of the case and August 2000 supplemental statement 
of the case provided to the veteran by the RO.  The June 1998 
VA examination reports, which evaluated the status of the 
veteran's back disability, are adequate for rating purposes 
and a remand is not warranted.

Private hospital reports from August 1997 include X-rays and 
a computed tomography (CT) scan of the lumbar spine showing 
mild degenerative arthritis and a comminuted fracture of the 
L1 vertebral body with a superior end plate fragment 
protruding 5 mm to 7 mm posteriorly into the neural canal.

At June 1998 VA bone and spine examinations, the veteran 
complained of an inability to lift and low back weakness, 
stiffness and aching without flare-ups.  On examination, no 
evidence of postural abnormalities, bone deformity, 
angulation, false motion, shortening or intra-articular 
involvement was noted.  There was no drainage, painful 
motion, edema, spasms, weakness, redness or heat.  Range of 
motion was: flexion to 90 degrees, extension to 35 degrees, 
lateral flexion to 40 degrees bilaterally, and rotation to 35 
degrees bilaterally.  Straight-leg raises were positive for 
low back pain.  There was no tenderness to palpation over the 
spine or paraspinal muscles.  X-rays revealed a compression 
fracture of L1, with increased AP diameter and reduction of 
the size of the canal noted and narrowing of the space 
between T12-L1, anterior wedge shape, sclerosis of the 
superior plateau and anterior portion of the vertebral body, 
L1.  Levoscoliosis of the lumbar spine and some esclerosis of 
the apophyseal joints also was noted.  The diagnosis was 
compression fracture, L1, with narrowing of T12-L1 space.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2000).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. 
§ 4.1.  Since the present appeal arises from an initial 
rating decision which established service connection and 
assigned the initial disability ratings, it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  See Fenderson v. West, 12 
Vet. App. 119 (1999). 

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).

The veteran's compression fracture residuals are rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5285 (2000).  Diagnostic 
Code 5285 rates residuals of fractures of vertebra.  Under 
Diagnostic Code 5285, a 60 percent rating is assigned if 
there is no cord involvement, and abnormal mobility requiring 
a neck brace (jury mast).  In other cases, the disability is 
to be rated in accordance with definite limited motion or 
muscle spasm, adding 10 percent for demonstrable deformity of 
the vertebral body.  A note to Diagnostic Code 5285 states 
that both under ankylosis and limited motion, ratings should 
not be assigned for more than one segment by reason of 
involvement of only the first or last vertebrae of an 
adjacent segment.  Limitation of motion of the lumbar spine 
is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5292, which 
prescribes a 40 percent rating for severe limitation of 
motion, a 20 percent rating for moderate limitation of 
motion, and a 10 percent rating for slight limitation of 
motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5292.

After a review of the evidence of record, the Board finds 
that the veteran's compression fracture, L1-L2, with 
demonstrable deformity, is appropriately rated as 20 percent 
disabling under 38 C.F.R. § 4.71, and the record reflects no 
basis for a higher evaluation.  In that regard, the Board 
observes that the evidence of record does not reflect 
residuals of fractured vertebra without cord involvement, and 
abnormal mobility requiring a neck brace (jury mast), such 
that a 60 percent rating should be assigned under Diagnostic 
Code 5285.  Rather, the veteran is entitled to no more than a 
10 percent rating for limited motion under Diagnostic Code 
5292, with an additional 10 percent for demonstrable 
deformity of the vertebral body, as prescribed under 
Diagnostic Code 5285.  In short, the Board finds no basis for 
assigning the veteran a higher disability rating under 
Diagnostic Code 5285.  The 20 percent rating under Diagnostic 
Code 5285 contemplates the veteran's complaints of pain and 
limitation of motion, and a higher rating is not warranted on 
that basis.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. 
at 206.

Looking at other related diagnostic code provisions, the 
Board also finds no basis for assigning an evaluation in 
excess of 10 percent, with an additional 10 percent for 
deformity, for the veteran's compression fracture residuals.  
The Board acknowledges the veteran's contentions that he 
should be assigned a higher rating and has considered a 
rating under Diagnostic Code 5293, which pertains to 
intervertebral disc syndrome.  According to Diagnostic Code 
5293, a 40 percent rating is assigned for severe symptoms, 
with recurring attacks and little intermittent relief; a 20 
percent rating is assigned for moderate symptoms, with 
recurring attacks; and a 10 percent rating is assigned for 
mild symptoms.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293.

Applying the veteran's symptoms to the rating criteria under 
Diagnostic Code 5293, the Board finds that at most, the 
veteran meets the criteria for a 10 percent rating.  In that 
regard, the Board observes that a 20 percent rating under 
Diagnostic Code 5293 requires evidence of moderate symptoms, 
with recurring attacks.  In the present case, the Board finds 
that the medical evidence reflects a disability picture that 
more nearly approximates slight intervertebral disc syndrome.  
Indeed, the VA examinations reflect no objective evidence of 
sciatic neuropathy, painful motion (except for straight-leg 
raises), edema, weakness or neurological symptoms reported on 
a recurring basis.  On examination, the objective clinical 
findings showed little more than a slight degree of 
limitation of motion.  No muscle spasm was reported, and the 
musculature is normal.  In short, although the veteran has 
complaints that suggest a greater degree of impairment than 
the objective clinical findings, the Board is not persuaded 
by the evidence of record that the veteran's symptoms 
approach moderate symptomatology, with recurring attacks, so 
as to warrant a 20 percent rating under Diagnostic Code 5293.

The Board has also considered whether the veteran is entitled 
to a higher rating under any other related diagnostic codes.  
However, at most, the veteran would be entitled to a 10 
percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5295, 
which pertains to lumbosacral strain, and prescribes a 10 
percent rating for lumbosacral strain with characteristic 
pain on motion and a 40 percent rating for severe lumbosacral 
strain with limited motion and narrowing of joint spaces.  On 
examination, range of motion was: flexion to 90 degrees, 
extension to 35 degrees, lateral flexion to 40 degrees 
bilaterally, and rotation to 35 degrees bilaterally.  
Straight-leg raises were positive for low back pain, but no 
pain was elicited on range-of-motion testing.  There was no 
tenderness to palpation over the spine or paraspinal muscles.  
Moreover, in the absence of evidence of ankylosis of the 
spine, there is no basis for a higher rating under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5286, which rates ankylosis of the 
spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5286, 5295.

In reaching its determination, the Board has considered the 
clinical manifestations of the veteran's compression 
fracture, L1-L2, with demonstrable deformity and its effect 
on the veteran's earning capacity and his ordinary 
activities.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  The 
functional impairment which can be attributed to pain or 
weakness has also been considered, see 38 C.F.R. §§ 4.40, 
4.45 and DeLuca, 8 Vet. App. at 206, along with all other 
pertinent aspects of 38 C.F.R. Parts 3 and 4.  In short, the 
current medical evidence discussed above is consistent with a 
20 percent evaluation for residuals of a compression 
fracture, L1-L2, with slight limitation of motion.  There is 
no evidence that the veteran's disability has been more 
severe any time during the period of this initial evaluation.  
Fenderson, supra.  Should the veteran's disability picture 
change in the future, he may be assigned a higher rating.  
See 38 C.F.R. § 4.1.  At present, however, there is no basis 
for assignment of a higher evaluation.

The Board also has considered the doctrine of reasonable 
doubt; however, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not applicable.  
See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 
55-56 (1990).

Finally, the Board finds that in this case, the disability 
picture is not so exceptional or unusual as to warrant a 
referral for an evaluation on an extraschedular basis.  For 
example, it has not been shown that the veteran's service-
connected back disability has resulted in frequent 
hospitalizations or caused marked interference in his 
employment beyond that accounted for by the assigned rating.  
The Board is therefore not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial rating in excess of 20 percent for residuals of a 
low back compression fracture, L1-L2, is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

